DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the further insert element at a third position of claim 11 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "distal stop faces" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the term “distal stop faces” is used in lines 1-2, but claim 1 uses the term “distal stop face” which is confusing. It is not understood if the device includes a plurality of stop faces different form the distal stop face of claim 1, or if both terms refer to the same limitation. For examination purposes, the recitation will be treated as will be treated as the different limitations.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 9 uses the term “holes”, but in line 5 the terminology “plurality of holes” is used.  The Office understands that both terms refer to the same limitation.  But in order to avoid possible confusion it is suggested to use one of the terms.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-3 and 5-14 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Aeschlimann (WO 2008034276 A2).
[AltContent: ][AltContent: textbox (Further insert element at a third position)][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (At least one of the distal stop faces)][AltContent: ][AltContent: textbox (Wall of the opening)][AltContent: arrow][AltContent: textbox (First distal stop face at a first position of the first insert element)][AltContent: arrow][AltContent: textbox (Insert element is at a second insert element)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Impact of energy)][AltContent: textbox (Second distal stop face at a second position)][AltContent: ][AltContent: textbox (Liquefiable element)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Liquefiable element)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of holes)][AltContent: ][AltContent: textbox (Proximal end)][AltContent: textbox (Longitudinal bore)][AltContent: ][AltContent: ][AltContent: textbox ( Sheath element)]
    PNG
    media_image1.png
    250
    452
    media_image1.png
    Greyscale


Regarding claim 1, Aeschlimann discloses a medical device, including;
a sheath element (1) suitable of being brought into contact, during a surgical operation, with live hard tissue (11), the sheath element (1) having a longitudinal bore defining a longitudinal opening reaching from a proximal end of the sheath element (1) into a distal direction, and a plurality of holes in a wall of the opening (see annotated Fig. 11 above), 
a liquefiable element (1.2) that is insertable or inserted in the longitudinal opening and at least partly liquefiable by the impact of energy (see element 12 or 15 in annotated Fig. 11 above and page 12, lines 13-23, where it is used a “vibrating tool e.g. ultrasonic device comprising an ultrasonic transducer, a booster and a sonotrode or a sonotrode (vibrating tool) and an acoustic coupling piece (vibrating tool)”) impinging from the proximal side so that liquefied material flows through the holes in the wall and out of the longitudinal opening into structures of the hard tissue (see annotated Fig. 11 above), 
a first distal stop face against which a distal end of the liquefiable element (1.2) is pressable for liquefaction, the first distal stop face being at a first position (see annotated first figure of Fig. 11 above), and 
an insert element including a second distal stop face, the insert element insertable from a proximal side into the longitudinal opening and shaped to be stopped at a position in which the second distal stop face is at a second position different from the first position (see annotated third figure of Fig. 11 above).  
Regarding claim 2, Aeschlimann discloses that the first distal stop face is a distal stop face of the sheath element (1) (see annotated Fig. 11 above).  
Regarding claim 3, Aeschlimann discloses that the insert element is a second insert element, and wherein the device further includes a first insert element that includes the first distal stop face (see first and third figure of the annotated Fig. 11 above).  
Regarding claim 5, Aeschlimann discloses that at least one of the distal stop faces forms a directing structure having a structure that varies as a function of the azimuthal angle with respect to a longitudinal axis of the longitudinal opening to direct different portions of the liquefiable material to different ones of the holes (see annotated Fig. 11 above where the top edge of the hole extend towards the center of the bore forming a distal stop face for each hole on the wall) .  
Regarding claim 6, Aeschlimann discloses that the sheath element further comprises an outer thread (see Fig. 11 and page 21, lines 17-21).
Regarding claim 7, Aeschlimann discloses that the first position is immediately distally of at least a first one of the holes (see annotated Fig. 11 above where the first position is distally from the first one of the holes that is located closer from the proximal end) and wherein the second position is immediately distally of at least a second one of the holes (see annotated Fig. 11 above where the second position is located away from the plurality of holes).  
 Regarding claim 8, Aeschlimann discloses that sheath element has an outer contour that is different from a circular cylinder (see sheath element 1 in Fig. 32, and in Fig. 36 where the sheath element 2 is not a circular cylinder).  
[AltContent: arrow][AltContent: ][AltContent: textbox (Plurality of guiding grooves)][AltContent: textbox (Inner shoulders)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: ][AltContent: textbox (Inner shoulders)][AltContent: textbox (Fig. 11 zoomed portion)]
    PNG
    media_image2.png
    229
    138
    media_image2.png
    Greyscale

Regarding claim 9, Aeschlimann discloses that sheath element (2) has a plurality of inner shoulders to have a stepwise reduced cross section towards the distal side (see annotated Fig. 11 zoomed portion above).  
Regarding claim 10, Aeschlimann discloses that sheath element (2) has a plurality of guiding grooves reaching to different distal positions (see annotated Fig. 11 zoomed portion above).
Regarding claim 11, Aeschlimann discloses including a further insert element shaped to be inserted into the longitudinal opening from a proximal side and to stop at a third position proximally of the second position (see third figure of annotated Fig. 11).  
Regarding claim 12, Aeschlimann discloses of being an implant (see Abstract).  
Regarding claim 13, Aeschlimann discloses of being an augmentation device equipped for reinforcing hard tissue and/or hard tissue replacement material by the liquefiable material interpenetrating structures of the hard tissue and/or hard tissue replacement material (see page 11, lines 4-13, where the non-resorbable liquefiable material for the anchorage of a device part includes reinforcing agent such as e.g. fibers, whiskers, etc.).  
[AltContent: arrow][AltContent: textbox (Insert element)][AltContent: ][AltContent: textbox (First distal stop face)][AltContent: arrow][AltContent: textbox (Sheath element)][AltContent: arrow][AltContent: textbox (Liquefiable element)]
    PNG
    media_image3.png
    241
    171
    media_image3.png
    Greyscale

Regarding claim 14, Aeschlimann discloses of being a pedicle anchor device for being implanted in a human or animal vertebra from a generally dorsal direction through one of the pedicles of the vertebra so that a distal portion of the anchor device protrudes into the vertebral body of the vertebra, the pedicle anchor device includes a proximal head portion for securing an orthopaedic device for stabilizing the spinal column, and comprising a distal shaft portion capable of being anchored in the vertebra, the longitudinal opening reaching from the proximal head portion into the shaft portion (see page 36, line 18 through page 37, line 14, and where Fig. 31 shown above includes the general concept as the embodiment of Fig. 11, e.g. sheath element, liquefiable element, first distal stop face and insert element, and it is used in human or animal vertebra).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, Aeschlimann does not disclose a stop structure for the first insert element to be rest against.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772